United States Court of Appeals
                                                                                        Fifth Circuit
                                                                                      F I L E D
                          UNITED STATES COURT OF APPEALS
                                                                                     February 18, 2005
                                   FIFTH CIRCUIT
                                                                                  Charles R. Fulbruge III
                                       _________________                                  Clerk
                                          No. 04-30729
                                       _________________



BRIJ M JANMEJA; ET AL,

                              Plaintiffs,

BRIJ M JANMEJA,


                              Plaintiff-Appellant,

versus


STATE OF LOUISIANA; LOUISIANA STATE UNIVERSITY AGRICULTURAL &
MECHANICAL COLLEGE, also known as Louisiana State University at Eunice, also known as
Louisiana State University Board of Supervisors; KATHLEEN REYNOLDS, Individually and In Her
Capacity as Program Director of Respiratory Care; WILLIAM L JENKINS, Individually and in His
Capacity as President Louisiana State University System; WILLIAM J NUNEZ, III, Individually and
in His Capacity as Chancellor Louisiana State University at Eunice; STEPHEN R GUEMPEL,
Individually and In His Capacity as Vice-Chancellor for Academic Affairs Louisiana State University
at Eunice; THERESA DEBECHE, Individually and In Her Capacity as Head Division of Nursing and
Allied Health Louisiana State University at Eunice; JACKIE BUSH, Individually and in Her Capacity
as Former Program Director of Respiratory Care Louisiana State University at Eunice,


                              Defendants-Appellees




                                       _________________
                                          No. 04-30755
                                       _________________

BRIJ M JANMEJA; ET AL,

                              Plaintiffs,


BRIJ M JANMEJA,


                              Plaintiff-Appellant,

versus


KATHLEEN REYNOLDS, Individually and In Her Capacity as Program Director of Respiratory
Care; WILLIAM JENKINS, Individually and in His Capacity as President Louisiana State University
System; WILLIAM J NUNEZ, III, Individually and in His Capacity as Chancellor Louisiana State
University at Eunice; STEPHEN R GUEMPEL, Individually and In His Capacity as Vice-Chancellor
for Academic Affairs Louisiana State University at Eunice; LOUISIANA STATE UNIVERSITY
AGRICULTURAL & MECHANICAL COLLEGE, also known as Louisiana State University at
Eunice, also known as Louisiana State University Board of Supervisors; STATE OF LOUISIANA;
THERESA DEBECHE, Individually and In Her Capacity as Head Division of Nursing and Allied
Health Louisiana State University at Eunice; JACKIE BUSH, Individually and in Her Capacity as
Former Program Director of Respiratory Care Louisiana State University at Eunice,


                              Defendants-Appellees.


                          Appeals from the United States District Court
                             For the Western District of Louisiana
                                    USDC No. 6:04-CV-331



Before GARZA, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

         *
               Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.

                                                -2-
          Brij M. Janmeja (“Janmeja”) appeals the district court’s order granting summary judgment.

Janmeja sued his former employer, Louisiana State University at Eunice (“LSU”) and various others

associated with LSU, claiming discrimination, retaliation and a hostile work environment in

connection with his race, national origin and religion. Janmeja also brought state law claims of

intentional infliction of emotional distress, defamation and loss of consortium. Having fully

considered the arguments of counsel as advanced in briefs, and having carefully reviewed the record

on appeal, we agree with the district court that there is no genuine issue as to any material fact and

that the defendants are entitled to a judgment as a matter of law.

          The order granting summary judgment, accordingly, is AFFIRMED.




47.5.4.

                                                 -3-